Judgment, Supreme Court, New York County, rendered on May 3, 1971, affirmed. Concur — Stevens, P. J., Markewich, Murphy and Eager, JJ.; McGivern, J., dissents in the following memorandum: I regret that I must dissent and conclude there should have been a hearing before the trial to determine this defendant’s sanity and capacity at the time of trial. Regrettably, the examination of the defendant by Dr. Train was after the trial, and the diagnosis was “ Schizophrenia-Residual. ” I also think counsel for the defendant would have been better advised to have sought an - independent psychiatric report to controvert the legalistic conclusion of Bellevue, dated February 22, 1971, that he was “ competent to stand trial as defined in Section 658 CCP. ” His commitment to Dannemora State Hospital 25 days after sentencing confirms the validity of this open question. (People v. Frampton, 31 A D 2d 551; see, also, People v. Bangert, 22 N Y 2d 799; People v. Sprague, 11 N Y 2d 951; People v. Boundy, 10 N Y 2d 518.)